PER CURIAM.
AFFIRMED. See Wait v. Fla. Power & Light Co., 372 So.2d 420, 424 (Fla.1979) (holding that public records exemptions are limited to those provided by statute); § 119.07(l)(e), Fla. Stat. (2014) (requiring a custodian of public records who claims an exemption to provide the basis for the exemption, “including the statutory citation to an exemption created or afforded by statute”); Tribune Co. v. Cannella, 458 So.2d 1075, 1079 (Fla.1984) (holding that “the Public Records Act has preempted the law relating to any delay in producing records for inspection” and that the only delay permitted is the “limited reasonable time” necessary for the custodian of records to retrieve the records and omit portions the custodian contends are exempt).
BILBREY and JAY, JJ., and McCALLUM, LINDA, Associate Judge, concur.